Citation Nr: 1700694	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial compensable evaluation for left knee disability.

4.  Entitlement to an initial compensable evaluation for left elbow disability.

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, and Ms. OC


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION
	
The Veteran served on active duty from February 1988 to February 2008.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran testified in a hearing before the Houston RO's Decision Review Officer (DRO) in November 2014, and in June 2015 he testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in   San Antonio, Texas.  Transcripts of both hearings are of record.

The Board in April 2016 decided multiple claims and remanded the claims listed  on the cover page.  While a May 2016 supplemental statement of the case (SSOC) addressed issues pertaining to the lumbar spine, left shoulder, right knee, and prostate, those issues were decided in the April 2016 Board decision and are no longer on appeal.  Issuance of an SSOC on those issues was erroneous. 

The issues listed on the cover page are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In its April 2016 decision and remand, the Board remanded claims of entitlement to service connection for sinusitis and hearing loss, and claims of entitlement to higher initial ratings for left knee disability, left elbow disability, and gastroesophageal reflux disease (GERD).  The Board also issued decisions on multiple claims, to include entitlement to higher ratings for lumbar spine degenerative disc disease, cervical spine disability, left shoulder disability, right knee disability, and benign prostatic hypertrophy.  

However, in a May 2016 SSOC the Appeals Management Center (AMC) addressed as still on appeal five of the issues that the Board resolved in its April 2016 decision, and failed to address the issues that the Board had remanded.  The remanded issues have not been developed as directed by the Board's remand and have not been addressed by an SSOC subsequent to the Board's remand.  Such development was required, and hence remand is again required.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The full reasoning for the remand directives can be viewed in the Board's April 2016 remand discussion.  In short, an audiological examination is warranted to determine whether the Veteran meets the criteria for a hearing loss disability.  Additionally, the Veteran was treated in service for sinusitis and was seen in 2011 for sinus complaints.  He also testified that he has sinus congestion and sinus headaches.  Accordingly, a sinus examination is warranted to address the service connection claim.  With respect to the claims for increased initial ratings for the  left knee disability, left elbow disability, and GERD, the Board notes that the Veteran perfected an appeal of these issues with the VA Form 9 filed in July   2010.  Although he submitted another VA Form 9 in March 2011 that listed disabilities but did not include the left knee, left elbow or GERD, he did not expressly indicate in the attached letter that he was withdrawing his appeal on  those issues.  Accordingly, those issues remain on appeal, and a supplemental statement of the case on these issues to address the relevant evidence received   since the June 2010 statement of the case is necessary.  Additionally, as the last examination addressing GERD occurred more than six years ago, and the last examination addressing the left elbow occurred five years ago, updated examinations on those disabilities are warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss, sinusitis, left knee, left elbow and GERD.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.  Updated VA treatment records should also be obtained.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  The Veteran should be afforded a VA audiological examination to determine whether he has a hearing loss disability for VA purposes.  The claims file should be reviewed by the examiner, and all indicated tests should      be conducted.  If following examination the Veteran is shown to suffer from a hearing loss disability pursuant to VA regulations (38 C.F.R. § 3.385), the examiner should provide an opinion as to whether that hearing loss disability is at least as likely as not (50 percent probability or greater) related to service.  In rendering this opinion, the examiner should explain why current hearing loss is/is not merely a delayed reaction to noise exposure during service.  

3.  The Veteran should be afforded a VA sinus examination.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  Following review of the claims file and examination of the Veteran,   the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent or better probability) that the Veteran has a chronic sinus disability that arose      in service or is otherwise related to service.  The rationale       for all opinions expressed should be provided.  If it is not possible to state an opinion without resorting to speculation, 
the reasons an opinion cannot be provided should be explained.  

4.  The Veteran should be afforded a VA esophagus disorders examination to address the current status of his service-connected GERD.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  All symptomatology associated with the Veteran's GERD should be reported. 

5.  The Veteran should be afforded a VA elbow examination to address the current status of his service-connected left elbow lateral epicondylitis.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  All symptomatology associated with the Veteran's left elbow disability should be reported. 

The examiner should report all range of motion measurements in degrees for both elbows for comparison between service-connected and nonservice-connected sides.  To the extent possible, range of motion for the left elbow should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why.

6.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

